DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirola et al. (hereinafter Wirola)(US 2020/0200857) in view of Ji Myung In et al. (hereinafter Ji)(KR 20170084637).
	Regarding claim 1, Wirola teaches a wireless LAN AP position value positioning method for continuously updating a position value of a wireless LAN AP to an accurate value, the wireless LAN AP position value positioning method comprising: (a) a wireless LAN AP information and position transmission step at which a wireless LAN AP information and position detection device for a nearby wireless LAN AP detects wireless LAN AP information, including identification information of a wireless LAN AP and signal strength information, and a detection position, which is a position at which the wireless LAN AP information is detected, from each of nearby wireless LAN APs, and transmits the detected wireless LAN AP information and detection position information to a positioning server having a wireless LAN AP position database configured to record a position value of the wireless LAN AP and a signal strength of the wireless LAN AP at the position value in accordance with the identification information of the wireless LAN AP (item 3 in Fig. 1, position database server; item 201 in Fig. 2a, server obtaining radio measurments performed by the mobile devices, also P[0036]; P[0055], received signal strength values; one or more ifentifiers; P[0038], identifiers and associated coordinates of the radio nodes are stored in the position database); 
	(b) a common wireless LAN AP checking step at which the positioning server checks for common wireless LAN APs by comparing the identification information of the wireless LAN APs of the transmitted wireless LAN AP information with the wireless LAN AP position database(item 202-2, comparing one or more identifiers associated with radio map; P[0041-0042], affected radio nodes are identified and are found in the maintained database; these are common wireless LAN APs); 
	(c) a signal strength comparison step at which the positioning server compares a signal strength of the transmitted wireless LAN AP information and a signal strength of the wireless LAN AP position database for each of the common wireless LAN Aps (P[0055], comparing the received signal strength values; also item 202-2 of Fig. 2a); and 
	(d) a wireless LAN AP position database update step at which, if, as a result of the comparison between the signal strengths, the signal strength of the transmitted wireless LAN AP information is higher, the positioning server replaces the position value and signal strength of the corresponding wireless LAN AP of the AP position database with the transmitted detection position and signal strength of the wireless LAN AP information(item 204 in Fig. 2a, updating database; also P[0126]).  
	Wirola did not teach specifically a result of the comparison between the signal strengths, the signal strength of the transmitted wireless LAN AP information is higher, the positioning server replaces the position value and signal strength of the corresponding wireless LAN AP of the AP position database with the transmitted detection position and signal strength of the wireless AP information. However, Ji teaches in an analogous art a result of the comparison between the signal strengths, the signal strength of the transmitted wireless AP information is higher, the positioning server replaces the position value and signal strength of the corresponding wireless AP of the AP position database with the transmitted detection position and signal strength of the wireless AP information(claim 14, RSSI is compared and position ifrastructure database is updated if the value is greater). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the WLAN AP of Wirola to perform the method of a result of the comparison between the signal strengths, the signal strength of the transmitted wireless AP information is higher, the positioning server replaces the position value and signal strength of the corresponding wireless AP of the AP position database with the transmitted detection position and signal strength of the wireless AP information in order ot have improved accuracy.
	Claim 3 is rejected for the same reason as set forth in claim 1. Wirola further teaches (d) a nearby wireless LAN AP wireless LAN AP information detection device position determination step in which the positioning server determines a position value of the wireless LAN AP information detection device for a nearby wireless LAN AP by calculating the position value based on position values of the common wireless LAN APs recorded in the wireless LAN AP position database (items 202-3 and 202-4 and 203 of Fig. 2a).
	Claims 7 and 8 are rejected for the same reason as set forth in claims 1 and 3 respectively.

	Regarding claim 9, Wirola teaches a wireless LAN AP position value positioning system for continuously updating a position value of a wireless LAN AP to an accurate value, the wireless LAN AP position value positioning system comprising(Figs. 1-2): (a) a wireless LAN AP information and position detection device for a nearby wireless LAN AP configured to detect wireless LAN AP information, including identification information of a wireless LAN AP and signal strength information, and a detection position, which is a position at which the wireless LAN AP information is detected, from each of nearby wireless LAN APs, and to transmit the detected wireless LAN AP information and detection position information(item 201 in Fig. 2a; P[0119], measurements are obtained); and 
	(b) a positioning server configured to receive the detected wireless LAN AP information and the detection position information transmitted from the wireless LAN AP information and position detection device for a nearby wireless LAN AP, and to include(item 3 in Fig. 1; also item 201 in Fig. 2a; obtaining radio measurments):
	 (b1) a wireless LAN AP position database configured to record a position value of the wireless LAN AP and a signal strength of the wireless LAN AP at the position value in accordance with the identification information of the wireless LAN AP(P[0038], identifiers and associated coordinates of the radio nodes are stored in the position database); 
	(b2) a common wireless LAN AP checking means configured to check for common wireless LAN APs by comparing the identification information of the wireless LAN APs of the transmitted wireless LAN AP information with the wireless LAN AP position database(item 202-2, comparing one or more identifiers associated with radio map; P[0041-0042], affected radio nodes are identified and are found in the maintained database; these are common wireless LAN APs); 
	 (b3) a signal strength comparison means configured to compare a signal strength of the transmitted wireless LAN AP information and a signal strength of the wireless LAN AP position database for each of the common wireless LAN Aps (P[0055], received signal strength values; one or more ifentifiers); and
	Wirola did not teach specifically(b4) a wireless LAN AP position database update means configured to, if, as a result of the comparison between the signal strengths, the signal strength of the transmitted wireless LAN AP information is higher, replace the position value and signal strength of the corresponding wireless LAN AP of the AP position database with the transmitted detection position and signal strength of the wireless LAN AP information. However, Ji teaches in an analogous art(b4) a wireless LAN AP position database update means configured to, if, as a result of the comparison between the signal strengths, the signal strength of the transmitted wireless LAN AP information is higher, replace the position value and signal strength of the corresponding wireless LAN AP of the AP position database with the transmitted detection position and signal strength of the wireless LAN AP information (claim 14, RSSI is compared and position infrastructure database is updated if the value is greater). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have (b4) a wireless LAN AP position database update means configured to, if, as a result of the comparison between the signal strengths, the signal strength of the transmitted wireless LAN AP information is higher, replace the position value and signal strength of the corresponding wireless LAN AP of the AP position database with the transmitted detection position and signal strength of the wireless LAN AP information in order ot have improved accuracy.
	Claim 10 is rejected for the same reason as set forth in claim 9. Wirola further teaches (b4) a nearby wireless LAN AP wireless LAN AP information detection device position determination means configured to determine a position value of the wireless LAN AP information detection device for a nearby wireless LAN AP by calculating the position value based on position values of the common wireless LAN APs recorded in the wireless LAN AP position database (items 202-3 and 202-4 and 203 of Fig. 2a).
Claim(s) 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirola et al. (hereinafter Wirola)(US 2020/0200857) in view of Ji Myung In et al. (hereinafter Ji)(KR 20170084637) and Hwang Young Hun(hereinafter Hwang)(KR 20100120924) .
	Regarding claim 2, Wirola in view of Ji did not teach specifically the wireless LAN AP position value positioning method of claim 1, further comprising a newly found wireless LAN AP database recording step at which the positioning server checks for a newly found wireless LAN AP, which is a wireless LAN AP that belongs to the received identification information of the wireless LAN APs of wireless LAN AP information of the nearby wireless LAN APs and is not recorded in the wireless LAN AP position database, and records a signal strength of the transmitted wireless LAN AP information and a detection position for the newly found wireless LAN AP in the wireless LAN AP position database.  However, Hwang teaches in an analogous art a newly found wireless LAN AP database recording step at which the positioning server checks for a newly found wireless LAN AP, which is a wireless LAN AP that belongs to the received identification information of the wireless LAN APs of wireless LAN AP information of the nearby wireless LAN APs and is not recorded in the wireless LAN AP position database, and records a signal strength of the transmitted wireless LAN AP information and a detection position for the newly found wireless LAN AP in the wireless LAN AP position database (paragraph before Drawing description:  AP that is newly installed in the area without registration of the location value or is installed in another area and moved to the area and is not set to change the location value is determined as the update target AP (S607). If it is determined, the calculated current position value of the WLAN terminal 10 is registered in the AP information database 105 as a new position value of the update target AP (S608)). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have a newly found wireless LAN AP database recording step at which the positioning server checks for a newly found wireless LAN AP, which is a wireless LAN AP that belongs to the received identification information of the wireless LAN APs of wireless LAN AP information of the nearby wireless LAN APs and is not recorded in the wireless LAN AP position database, and records a signal strength of the transmitted wireless LAN AP information and a detection position for the newly found wireless LAN AP in the wireless LAN AP position database in order to have efficient record keeping.
	Claim 4 is rejected for the same reason as set forth in claim 2.
Claim(s) 5-6, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirola et al. (hereinafter Wirola)(US 2020/0200857) in view of Ji Myung In et al. (hereinafter Ji)(KR 20170084637) and Kim et al.(hereinafter Kim)(KR 20130037147).
	Regarding claim 5, Wirola in view of Ji did not teach specifically the positioning method of claim  wherein when there is no common wireless LAN AP at the common wireless LAN AP checking step, the positioning server determines the position value, transmitted by the wireless LAN AP information detecting device for a nearby wireless LAN APs, to be the position value of the wireless LAN AP information detecting device for a nearby wireless LAN AP.  However, Kim teaches in an analogus art the positioning method of claim  wherein when there is no common wireless LAN AP at the common wireless LAN AP checking step, the positioning server determines the position value, transmitted by the wireless LAN AP information detecting device for a nearby wireless LAN APs, to be the position value of the wireless LAN AP information detecting device for a nearby wireless LAN AP(The management server 300 is a server for managing base stations, and includes information on base stations (master base stations) (base station information such as an IP address or base station identifier of a base station) of base stations (master base stations) that have obtained location information in an AGPS (/ GPS) locked state, Location information, and the like, are stored in the database 400, and when the newly installed base station (e.g., the slave base station that has not obtained the initial location) requests the location information of the neighboring base station (master base stations), their location information. To the slave base station 200. The form of the management server 300 that provides the location information of the adjacent base station may be various configurations. In one embodiment, the management server 300 may be the management server 70 of Figure 1, may be implemented as a separate dedicated server. As long as the management server 300 performs a function of providing location information of the master base stations (adjacent base stations) 100 at the request of the slave base station 200, it should be noted that the type and implementation are not limited). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the positioning method of claim  wherein when there is no common wireless LAN AP at the common wireless LAN AP checking step, the positioning server determines the position value, transmitted by the wireless LAN AP information detecting device for a nearby wireless LAN APs, to be the position value of the wireless LAN AP information detecting device for a nearby wireless LAN AP in order to have initial setup for the newly installed node.
	Regarding claim 6, Kim teaches the positioning method of claim 5, wherein the position value transmitted by the wireless LAN AP information detection device for a nearby wireless LAN AP is a position value that is inquired by the positioning server of the wireless LAN AP information detection device for a nearby wireless LAN AP and then received(as cited in claim 5 above).  
	Claims 11-12 are rejected for the same reason as et forth in claims 5-6 respectively.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647